      Case 1:18-cv-03698-LGS-GWG Document 595 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TOWAKI KOMATSU,                                              :
                                              Plaintiff,      :
                                                              :   18 Civ. 3698 (LGS)
                            -against-                         :
                                                              :        ORDER
 THE CITY OF NEW YORK, et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 23, 2021, discovery was stayed in this matter pending

determination of Defendants’ motion for dismissal as a sanction or for failure to prosecute. Dkt.

No. 512.

        WHEREAS, on April 12, 2021, the Court directed pro se Plaintiff “to make no further

applications except as they relate to” the pending motion for sanctions, Dkt. Nos. 492, 496, and

an order to show cause, Dkt. No. 520. Dkt. No. 542.

        WHEREAS, Plaintiff has made several applications including those for reconsideration,

injunctive relief, to show cause and sanctions for non-compliance with purported discovery

obligations that violate the Orders at Dkt. Nos. 512, 542. See Dkt. Nos. 543, 549, 550, 551, 552,

554, 556, 559, 560, 569, 574, 576, 577, 579, 584, 590, 591.

        WHEREAS, on May 28, 2021, Judge Gorenstein issued a report and recommendation

(the “Report”) that Plaintiff’s complaint be dismissed with prejudice. Dkt. No. 583.

        WHEREAS, Plaintiff has filed several objections to the Report that fail to comply with

Individual Rule III.B.1. See Dkt. Nos. 585, 588, 589, 590.

        WHEREAS, on June 3, 2021, the Court directed Defendants to file a response to

Plaintiff’s objections by June 17, 2021. Dkt. No. 587.
     Case 1:18-cv-03698-LGS-GWG Document 595 Filed 06/11/21 Page 2 of 2




       WHEREAS, on June 9, 2021, Defendants filed a letter, Dkt. No. 592, requesting that

Plaintiff’s objections be stricken, defendants’ deadline to respond be adjourned sine die and the

Report be adopted.

       WHEREAS on June 9, 2021, Plaintiff filed a letter stating, among other things, his intent

to email discovery materials to the Court. Dkt. No. 593. It is hereby

       ORDERED that Plaintiff’s applications identified in the third paragraph of this Order are

DENIED because they violate the Orders at Dkt. Nos. 512, 542. It is further

       ORDERED that Defendants’ application at Dkt. No. 592 is GRANTED in part. By

June 18, 2021, Plaintiff may refile his objections to the Report not to exceed 10 pages, see

Individual Rule III.B.1, or Plaintiff may rely on the first 10 pages of Plaintiff’s previously filed

objections at Dkt. No. 585 and need not file anything new. The deadline for Defendants to file

their response to Plaintiff’s objections to the Report is hereby extended to July 8, 2021.

       Plaintiff is advised that any materials emailed to the Court that do not comply with the

Orders at Dkt. Nos. 512 and 542 will be deleted.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.



Dated: June 11, 2021
       New York, New York
